Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, directing the *685examination of defendant upon all six items covered by the notice of motion herein. Plaintiff is entitled to examine defendant upon the items mentioned in the order and to inspect documents as requested. The directions in the order do not give plaintiff that to which she is entitled. Examination to proceed on five days’ notice. Lazansky, P. J., Kapper, Hagarty, Seudder and Davis, JJ., concur.